Citation Nr: 0633027	
Decision Date: 10/25/06    Archive Date: 10/31/06

DOCKET NO.  04-13 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether new and material evidence has been submitted to 
warrant reopening a claim of entitlement to service 
connection for a variously characterized respiratory 
disorder, as residuals of pneumonia. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel




INTRODUCTION

The veteran served on active duty from November 1961 to May 
1962.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which denied the benefit sought. 

The reopened petition for service connection for a 
respiratory condition, variously characterized is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  In an unappealed August 1962 rating decision, the RO 
denied the veteran entitlement to service connection for 
residuals of pneumonia.

2.  Evidence associated with the claims file since the August 
1962 denial, when considered by itself, or in connection with 
evidence previously assembled, relates to an unestablished 
fact necessary to substantiate the claim, or raises a 
reasonable possibility of substantiating the claim for 
service connection for a variously characterized respiratory 
disorder, as residuals of pneumonia.


CONCLUSION OF LAW

New and material evidence to reopen the claim for service 
connection for a variously characterized respiratory 
disorder, as residuals of pneumonia has been submitted, and 
the claim has been reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  It also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)).

The Court recently found in Kent v. Nicholson, 20 Vet. App. 
1, 10 (2006) that in order to fully comply with the VCAA 
notice requirement for new and material evidence claims the 
veteran must be advised as to the reasons the original claim 
was denied and what kinds of evidence would be required to 
re-open his claim.  Despite that it appear that the veteran 
was adequately notified as to the requirements for 
establishing service connection, it appears that he may not 
have been accorded complete VCAA notice as contemplated in 
Kent.  Notwithstanding, because the claim is being reopened 
by the Board, there is no prejudice to the veteran.   The 
Board finds the available medical evidence is sufficient for 
an adequate determination.  The duty to assist and duty to 
notify provisions of the VCAA have been fulfilled for the 
purposes of considering whether the petition to reopen should 
be granted.  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).  Service connection may also be granted for 
disability that is proximately due to or the result of a 
service-connected disability.  See 38 C.F.R. § 3.310(a).

In an August 1962 rating decision, service connection was 
denied for residuals of pneumonia.  Evidence considered at 
that time consisted primarily of the veteran's service 
medical records.  These records reflect treatment for 
pneumonia in November 1961, with a hospitalization in excess 
of three weeks; again in January 1962 with a hospitalization 
of four weeks; and finally, in March 1962 with a 
hospitalization in excess of six weeks.  Thereafter, he was 
discharged from service.

Based on a review of the evidence, the RO concluded that 
there was no competent evidence of record that the veteran 
had a respiratory disorder associated in any way with his 
military service.

The present claim was initiated in August 2003.  Under 
pertinent legal authority, VA may reopen and review a claim 
that has been previously denied if new and material evidence 
is submitted by or on behalf of the claimant.  38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  

The Board is mindful that the RO apparently determined that 
new and material evidence had been submitted; following that 
determination, the RO denied the claim characterized as 
chronic obstructive pulmonary disease (COPD); more recently, 
the veteran characterized his respiratory claim as asthma.  
Regardless, the issue of new and material evidence must be 
addressed in the first instance by the Board because it goes 
to the Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If 
the Board were to adjudicate the claim on the merits without 
resolving the new and material evidence issue, its actions 
would violate its statutory mandate set forth in 38 U.S.C.A. 
§§ 7104(b) and 5108.  

The petition to reopen was filed in August 2003.  Regarding 
petitions to reopen filed on or after August 29, 2001, as in 
this case, Title 38, Code of Federal Regulations, Section 
3.156(a) was recently revised to define "new" evidence as 
evidence not previously submitted to agency decision makers 
and "material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  See 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001).  New and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last final denial 
of the claim(s) sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2006).  

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that 
which was not of record at the time of the last final 
disallowance (on any basis) of the claim, and is not 
duplicative or "merely cumulative" of other evidence then 
of record.  This analysis is undertaken by comparing the 
newly received evidence with the evidence previously of 
record.  After evidence is determined to be new, the next 
question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by, or on behalf of, a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, the last final denial pertinent to the claim 
was the RO's August 1962 denial of service connection for 
residuals of pneumonia.  Furthermore, for purposes of the 
"new and material" analysis, the credibility of the 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-513 (1992).

In this case, the evidence that has been received since the 
Board's August 1962 decision consists of several private 
medical reports as well as a VA medical report dated in 
December 2003 as well as statements from the appellant.  In 
particular, a June 2003 private report suggests the 
possibility that the veteran has COPD related to his episodes 
of pneumonia in service.  In May 2005, that same examiner 
opined that the veteran had lung scarring and asthma as a 
result of his episodes of pneumonia in service.  Such 
evidence raises a reasonable possibility of substantiating 
the claim and is considered "new and material."  Such 
evidence by itself or when considered with previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim.  

The Board observes that other medical evidence, such as a 
December 2003 private medical report together with a December 
2003 VA examination together with the associated PFT report 
essentially dispute the previously referenced private medical 
opinions.  It bears emphasis, however, that the Court has 
also stated that in determining whether evidence is new and 
material, the credibility of the new evidence is, 
preliminarily, to be presumed.  If the claim is reopened, 
then, the ultimate credibility or weight to be accorded such 
evidence must be determined as a question of fact.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  With the appellant's claim 
having been reopened, a full de novo review and weighing of 
all of the evidence is in order as more particularly set 
forth in the Remand portion of this decision.


ORDER

To the extent that new and material evidence has been 
submitted to reopen the veteran's claim of entitlement to 
service connection for a variously characterized respiratory 
disorder, as residuals of pneumonia, the appeal is granted, 
subject to the directions set forth in the following remand 
portion of this decision. 


REMAND

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  Upon a review of the file, it appears that this case 
must be remanded for proper notice to the veteran under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Once a claim has been reopened, the statutory duty to assist 
arises.  Anderson v. Brown, 9 Vet. App. 542, 546 (1996).  The 
VA's duty to assist the veteran includes the obligation to 
obtain pertinent treatment records, the existence of which 
has been called to its attention.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990); Ivy v. Derwinski, 2 Vet. App. 320 
(1992), Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Dr. 
D.J.N. has stated that he treated the veteran from 1989.  An 
attempt to obtain copies of all treatment records pertaining 
to a respiratory disorder from that source should be made.

The Board additionally observes that medical evidence is 
conflicting as to which respiratory disorders are currently 
supportable by diagnosis.  Furthermore, there is some 
question as to the cause of the veteran's respiratory 
conditions because examiners have not provided adequate bases 
for their conclusions.  Accordingly, the Board concludes that 
further development is in order because additional medical 
opinion would materially assist in the adjudication of the 
claim.

Accordingly, the case is REMANDED for the following action:

1.  The RO is to provide the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims(s) on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The RO should contact the veteran and 
request the names and addresses of all 
medical care providers who treated the 
veteran for any respiratory disorders 
since service.  After the veteran has 
signed the appropriate releases, those 
records should be obtained and associated 
with the claims folder.  Of particular 
interest are any records from Dr. D.J.N. 
for the period from 1989 to the present.  
All attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review. 

3.  The veteran should be scheduled for a 
VA pulmonary examination by a physician 
with an appropriate specialization.  Any 
necessary tests and studies should be 
performed.  The examiner should review 
the veteran's records.  Together with the 
veteran's service medical records, the 
examiner's attention is invited to a June 
2003 and May 2005 private medical report 
from Dr. D.J.N. as well as a private 
report from Dr. M.J.F. dated in November 
2003 along with a VA examination from 
December 2003 together with associated 
PFT reports. 

The examiner is requested to identify all 
diagnosable respiratory disorders and 
express an opinion as to, whether it is 
as likely as not that each such disorder 
identified began or was caused by the 
veteran's pneumonia episodes during the 
veteran's military service or is 
otherwise related to service.  If this 
cannot be medically determined without 
resorting to mere conjecture, this should 
be commented upon in the report.  

If the examiner determines that a 
current, objectively diagnosable 
condition clearly existed prior to active 
service, the examiner is requested offer 
the basis for his conclusion that such 
condition pre-existed service and 
additionally opine as to whether it as 
likely as not that such preexisting 
disorder permanently increased in 
severity during service beyond the 
natural progression of the disorder.

The report should contain the full 
rationale for all opinions expressed.  
The veteran's claims folder should be 
available to the examiner.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

5.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and any representative an 
appropriate SSOC that includes citation 
to and discussion of any additional legal 
authority considered, as well as clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but she may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


